Citation Nr: 0607082	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Northern 
Little Rock, Arkansas, which denied the claim on appeal.  

This case was before the Board previously, in December 2003, 
when it was remanded for further development under Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003), which 
invalidated the Board's ability to cure VCAA deficiencies.  
The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with PTSD based upon 
a verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in October 1998.  After 
adjudicating the veteran's claim in April 1999, initial 
notice of the provisions of the VCAA was provided to the 
veteran in a January 2004.  In this letter, the veteran was 
told of the requirements to establish service connection, of 
the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the supplemental statement of the case issued in 
September 2005 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical and personnel records were previously obtained and 
associated with the claims folder.  The veteran was sent a 
letter in March 1999 asking him to set forth his stressors 
with specificity.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in December 2003 to obtain additional 
evidence in an attempt to verify the veteran's stressors.  
Attempts to do so by the service department were made and 
unit records as well as copies of the veteran's service 
personnel records were obtained.  The veteran was also 
afforded the opportunity to testify at a RO hearing before a 
hearing officer.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Based on the 
evidence lacking a verified stressor, an examination is not 
warranted in this case.

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted on a presumptive basis for a psychosis if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2005).  
The Board notes that 38 C.F.R. § 3.304(f) was amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran alleges that he is entitled to service connection 
for PTSD.  His claimed stressors were all said to take place 
between 1961 and 1963 while the veteran was stationed in 
Hawaii and include as follows.  First he was auditing the 
property of a man in a jail cell and found the man in the 
cell with both arms cut after a suicide attempt.  Then a 
friend was run over and killed in a road where he had passed 
out, and the veteran had to deal with the situation.  Another 
time seven friends invited him to go into town, he declined 
and later six of them were killed in a car accident on the 
way back.  He then claimed to have witnessed a civilian on a 
motorcycle get hit by a car and had both legs severed.  
Another stressor was claimed when a fellow soldier named D. 
H. had a mental break down on a mountain climb and the 
veteran helped him into a straight jacket.  He also had to 
restrain another soldier in a straight jacket when this 
soldier was found butting his head against a tree and 
screaming for help.  Another stressor was when another 
soldier the veteran knew accidentally shot the calf of his 
own leg off and the veteran saw this man's calf.  Another 
time a soldier was accidentally shot in the head and was 
hospitalized and the veteran visited the man in the hospital.  
Another incident was when a staff sergeant killed his wife 
and himself with a shotgun.  The veteran also stated another 
stressor was an incident in which a dependant's wife had a 
mental breakdown and ran through the housing area naked.  He 
also claimed as stressors having to take several soldiers to 
jail and participating in court martials.  Another stressor 
he claimed was having slept on a rack next to [redacted] 
who later shot people from a tower in Texas and that he had 
always felt uneasy about this individual.  Finally he claimed 
that one time a bomb was dropped on Johnson Island at 
midnight and the sky lit up like the midday sun.  

His February 1960 entrance examination reflects a normal 
psychiatric examination, with no complaints of a psychiatric 
nature reported in the accompanying report of medical 
history.  Service medical records reflect no evidence of 
PTSD.  His May 1964 separation examination revealed a normal 
psychiatric examination.  

Service personnel records reflect that the veteran served in 
administrative, mess hall or clerical positions from between 
August 1960 and May 1961.  He served as a guard between May 
1961 and May 1963.  

Psychiatric complaints are not shown until 1997.  In February 
1997 he was seen for individual psychotherapy and reported 
having taken some days off work to recuperate and was feeling 
somewhat better.  He discussed what was fueling his stress 
levels at work, and the discussion focused on problems where 
his work environment became emotionally unmanageable.  His 
position was described as one that was not predictable or 
stable in most ways.  A March 1997 psychotherapy record 
revealed the veteran reported significant improvement in his 
depressive symptoms, including increased energy, decreased 
appetite.  He had a tendency to overeat in response to stress 
and depression.  He had decreased awakening during the night 
and more satisfying hours of sleep.  He also had decreased 
anxiety and fearful rumination.  Other records from March 
1997 reflect the veteran's psychiatric complaints including 
depressive symptoms and job related stress.  He was noted to 
be taking Trazodone and Prozac in May 1997 and continued to 
suffer symptoms of anxiety and periods of fearfulness and 
tearfulness in an August 1997 record.  None of these records 
gave a specific psychiatric diagnosis.  

VA records from 1998 to 1999 reflect psychiatric complaints 
and a diagnosis of PTSD.  He was referred to the mental 
hygiene clinic (MHC) for psychotherapy in May 1998 and a 
subsequent record from the same month focused on the 
stressful experiences which involved his work with military 
prisoners, men who were mentally ill and witnessing a motor 
vehicle accident and not being able to save the victim.  He 
had recurrent nightmares of the accident.  He had been able 
to function well until July 1994 when he had a heart attack.  
Since then he had to retire from his post office job and has 
developed major depression accompanied by anxiety.  He 
continued to be treated throughout the summer and fall of 
1998 for symptoms that included flashbacks, nightmares, 
depression and anxiety.  At the end of September 1998 he was 
assessed with "probable PTSD."  In October 1998 the 
diagnosis was PTSD.  In December 1998 he was seen in the MHC 
and reported feeling calmer on medication that was also said 
to help him shut off his flashbacks.  The assessment was 
PTSD, major depression in partial remission.  Again in 
January 1999, he was assessed with PTSD, and the session 
focused on his symptoms that included nightmares, dysphoric 
mood, chronic anxiety and problems with anger.  In February 
1999, he was seen and the session focused around three 
stressful incidents since his last appointment.  One incident 
was an outbreak of violence at work, another was a motor 
vehicle accident and the third was watching a war movie on 
television.  These caused an increase in nightmares, anger 
and anxiety.  Guns being fired and being around sickness and 
death were triggers for him also.  He had some crying spells.  
The assessment was PTSD, chronic and moderate and dysthymia.  
A record from March 1999 reflected ongoing treatment for PTSD 
symptoms, with complaints of chronic nightmares, some of 
which were service related and involved him running away from 
something that was crowding him and as if he were on an 
obstacle.  Other symptoms included chronic anxiety and fears, 
especially around the anger, resentment or hostility around 
others.  He also reported flashbacks and irritability.  The 
assessment was PTSD, chronic and moderate, major depressive 
episodes, recurrent.  

He continued treatment for PTSD as shown in records from 
April and May 1999, with the May 1999 records noting that he 
worked as a prison chaplain eight hours a day and some 
weekends.  He admitted that this job could be stressful.  
Another May 1999 MHC treatment plan described "combat 
experiences" as his limitations and identified the goal to 
help the veteran sleep better and reduce his nightmares and 
flashbacks.  In June 1999 the session focused on an 
aggressive incident at work which caused an exaggerated 
startle response and increasing anxiety and a "bad colon 
attack."  The assessment was PTSD, major depression, 
recurrent in partial remission.  In July 1999 the veteran was 
seen at MHC feeling more tense and nervous since his last 
session and triggers for his anger and anxiety were a focus 
of his session.  Anger and aggression expressed by others had 
always been a trigger and on his job as a prison chaplain, he 
had seen an increase in the aggression during the summer 
months.  He was also anxious about an upcoming job 
evaluation.  In August 1999 he reported feeling increasingly 
anxious for the past three or four weeks.  The assessment 
continued to be PTSD and major depression in partial 
remission.  In September 1999 he reported an increase in 
feelings of "uptightness" and anxiety, although he denied 
any new stressors or problems.  However, after discussion, it 
appeared this increase was due to an increase in activity in 
his job as a prison chaplain, and accordingly an increase in 
exposure to crowds and groups of people.  He continued to be 
assessed with PTSD and major depression.  He continued to be 
treated through the end of 1999 for symptoms of PTSD. 

The veteran testified at a RO hearing about his PTSD and 
claimed stressors.  He testified that after basic training he 
entered school at Camp Pendleton in California.  He testified 
that he was then assigned to the Marine Naval Ammunition 
Depot in Oahu Hawaii between May 1961 and May 1963.  He 
testified that during this period he essentially served as a 
military police (MP) and was involved in taking personnel to 
the brig as well as to the psychiatric hospital.  He 
testified that he had to restrain individuals who had nervous 
breakdowns and became violent.  He would have to subdue them 
until they were injected with a sedative.  He testified that 
one of the individuals he had to restrain was a friend and 
barracks mate who had a breakdown on a mountain climb.  He 
also testified that several Marines asked him to go into town 
with them and he declined.  Later on the way back they were 
in a motor vehicle accident that killed all but one of them.  
He said that six of them were killed and he had to help with 
the post accident investigation.  He testified that another 
individual he knew passed out drunk on a service road and was 
hit and killed by a car.  He was unable to remember this 
individual's name.  He also testified that his staff sergeant 
shot and killed his wife and her lover and then shot himself.  
He was unable to recall this man's name.  He also testified 
that another individual was accidentally shot in the head and 
was paralyzed.  He testified that he visited this man in the 
hospital.  He testified about another individual who 
accidentally shot the calf off his leg.  He testified that he 
witnessed some of these incidents, and other instances he saw 
the individuals in the hospital after the incidents took 
place.  He testified that while he was involved in 
inventorying the gear for an individual being held for a 
disciplinary write up, the person had cut his wrists and was 
lying in his blood.  He also testified that he saw the flash 
from a midnight atomic bomb testing at Johnson Island.  He 
testified that he was stationed at Lulalai beach and they 
were awaiting the bomb test.  

VA records from 2000 reflect ongoing treatment for PTSD 
symptoms.  In February 2000 he reported an increase in his 
symptoms recently following an incident in which an inmate 
was brutally attacked and cut on many parts of his body.  He 
had much contact with the victim and the attacker.  He began 
having increased nightmares.  He was given an Axis I 
diagnosis of PTSD.  Another February 2000 record related the 
veteran's symptoms having worsened after the attack by one 
inmate on another around Christmas, which resulted in the 
death of the second inmate.  This event triggered increased 
nightmares, disturbed sleep, increased anxiety and increased 
"colon spasms."  He began questioning whether this was the 
most appropriate job for him.  The assessment was PTSD and 
major depression.  

A March 2000 psychotherapy consult reflects that the veteran 
gave a history of having served in the military as a clerk 
and in security in Hawaii and his service included having 
witnessed several shootings and recovering bodies from 
shootings.  He related one event out of 18 he had, in which 
he recovered the bodies of a sergeant, his wife and her 
lover.  This sergeant had checked out a weapon from the 
veteran that was used for the murder suicide.  The veteran 
then gave a history of having worked as a pastor for 22 
years, and reported having left the ministry full time since 
he was too frequently in pastoral situations dealing with 
death.  Most recently he had been working as a chaplain with 
the Department of Corrections where he reported having 
witnessed inmate stabbings and fights which were said to have 
caused an exacerbation of flashbacks and nightmares.  The 
psychotherapist's reported test history, findings and 
interview behavior were consistent with the diagnoses of PTSD 
and depression.  He was viewed as likely benefiting from a 
career change where he would find a position that would less 
likely involve contact with violent persons who were likely 
to exacerbate his PTSD symptoms.  

In October 2000 the veteran reported that he was transferred 
to a different unit in the prison, which he felt would reduce 
some stressors, but would also potentially add a stressor as 
the unit he was moving to had a death row.  He continued to 
have trouble coping with the aggressiveness and violence that 
he came in contact with at the other unit.  He continued to 
be assessed with PTSD and chronic depressive disorder.  
Another October 2000 record characterized the veteran as 
being a "combat vet" with chronic depression and PTSD.  In 
December 2000 the veteran was said to be followed up for PTSD 
related to combat in Vietnam.  He had recently changed 
positions and the unit he was now working in was scheduled to 
have an execution in two weeks.  He acknowledged being 
increasingly depressed and anxious since he learned of the 
execution date and realized that it was having a very 
negative effect on him.  He was considering finding another 
job.  His Axis I diagnoses were PTSD and dysthymia.  

PTSD symptoms continued to be addressed in records from 2001.  
In February 2001 he felt that his symptoms were helped by 
medication and his overall condition was made worse by his 
work environment.  He was working with prisoners involved 
with violence and with occasional executions.  The Axis I 
diagnosis was PTSD.  In May 2001 his session was focused on 
the increasing work stress which was said to be increasing 
his PTSD symptoms.  His siblings were also causing him many 
new stressors.  In June 2001 he was seen for PTSD related to 
severe trauma experienced in non combat assignments while on 
active duty.  He was currently a prison chaplain and this 
work greatly exacerbated his PTSD symptoms.  He now 
frequently ministered to inmates on death row, including one 
this week the day he was executed.  He was aware he needed to 
change jobs and had been planning to do so.  The records from 
June 2001 reflect that he experienced an exacerbation of 
symptoms of stress and anxiety after there was an execution.  
His wife also reported in June 2001 that his behavior had 
become more bizarre and he said the stressors of the past six 
months have contributed to his increase in symptoms with 
recent deaths and illnesses of family members as well as 
stress from recent executions at the prison where he worked.  
The Axis I diagnoses in this June 2001 record were major 
depression; s/s PTSD.  He continued treating through July and 
August 2001 for symptoms of major depression and PTSD, with 
his symptoms said to be very much affected by the violence 
and executions at his job.  One of the incidents discussed in 
July 2001 was a recent murder at the prison.  He reported 
increased anxiety and endorsed headaches and chest pain.  The 
assessment was PTSD.  An August 2001 record assessed PTSD 
from many military traumas, with a history of recurrent major 
depression and an increase in symptoms due to work related 
trauma.  

In September 2001 he continued to endorse problems related to 
the stress in his job, and reported having had to deal with 
four deaths related to his job, including a possible 
suicide/murder.  He also reported an additional stress of 
having a
co-worker terminated and led off the grounds in handcuffs, 
thereby increasing his workload.  He focused on these 
stressors and symptoms brought about by them, including 
forgetfulness, decreased energy and anhedonia.  He was 
assessed with PTSD and major depression.  Also in September 
2001, he reported stressors due to illnesses from family 
members.  In November 2001, he was noted to have had chronic 
anxiety and depression for years, with these problems having 
been greatly exacerbated by his current job stressors as well 
as health problems in family matters.  He was also worried 
about possible layoffs.  The impressions were that the 
situational stressors continued but that medications were 
said to help.  The Axis I diagnosis was depressive disorder 
not otherwise specified.  

He continued to receive psychiatric treatment for symptoms 
that included PTSD in 2002.  In February 2002 he was seen for 
complaints of an increase in frequency of periods of 
agitation which he felt were triggered by the agitation of 
the inmates he was working with.  They caused increased sleep 
disturbance.  The assessment was PTSD and major depression, 
recurrent.  Also in February 2002 he reported being unable to 
tolerate a lot of stress for prolonged periods and his prison 
job continued to be very stressful, with an increase in 
violence in the prison as well as having increased contact 
with the prisoners.  In June 2002 he reported having had an 
altercation with a prison and experienced much guilt, sadness 
and crying since this happened.  In July 2002 he also 
discussed family stressors stemming from a daughter's divorce 
as well as his ailing mother-in-law living with him and his 
wife causing much stress.  He was assessed with PTSD and 
major depression.  He was also said to feel very stressed by 
violence at work and the session's focus was on his 
nightmares and the long history of violence in his life 
beginning in the Marines.  

In August 2002, the veteran was said to have increased stress 
levels due to a family situation.  His symptoms remained 
consistent with PTSD and depression.  In September 2002 his 
symptoms remained consistent with diagnoses of depression, 
severe, recurrent and PTSD.  His test scores were in the 
extremely severe range for depression.  In October 2002 he 
was seen for a psychotherapy session and reported problems 
with church services at prison with the stress of the inmates 
acting out during the service.  He seemed more depressed than 
at the last session and his symptoms remained consistent with 
the diagnoses of PTSD and depression, severe.  Other records 
from October 2002 reflect the veteran to describe family 
related stressors as well as work stressors.  He reported 
changing work locations to a prison unit that lacked a death 
row, and this was viewed as potentially less stressful of an 
assignment as he would not be exposed to death row inmates 
and executions which were extremely difficult for him and 
increased his symptoms of anxiety and depression.  

Available unit records were submitted by the Marine Corps 
Personnel Management Support Branch (Branch) in November 2002 
accompanied by a letter stating that the best available 
diaries of the Marine Barracks in Hawaii showing the injuries 
from May 18, 1961 to May 10, 1963 were provided.  There were 
no reports of any apparent suicides or of any Marines killed 
as the result of an accident.  Anecdotal incidents although 
they may be true were not researchable.  In order to be 
researched the incidents must be reported and documented.  
The Branch had no means to verify incidents regarding 
civilians.  Any medical records regarding the individual 
named Donald Hobson would be in his health records.  The 
attached unit diaries showed a Marine injured as the result 
of a bullet wound, however there was no explanations how this 
occurred.  The letter noted that there was a [redacted] [redacted] 
in the Headquarters Battalion, 2nd Marine Division, Camp 
Lejune, North Carolina the same period as the veteran.  

The attached unit records reflect the following:  In May 
1961, an individual named [redacted] was injured by 
"accidental dis" in Lualulei, Oahu, Hawaii and was treated 
at the Tripler Army Hospital (USAH).  In July 1961 an [redacted] 
[redacted] was wounded in an accident and received a deep 
laceration wound of the left upper thigh.  In August 1961 a 
[redacted] was injured in an accident at the Waikele Hobby 
Shop.  In August 1962 an [redacted] was injured and treated 
at the Tripler USAH.  In September 1962 a [redacted]
was injured in an automobile accident in Oahu and treated at 
the Tripler USAH.  A November 1962 record indicated that [redacted] 
[redacted] had chargable to "sk 0930" on November 6, 1962 
as a result of injured automobile accident.  A November 1962 
reflects that a [redacted] was injured in an 
automobile accident and was treated at Tripler USAH.  A 
February 1963 record reflects that an [redacted] was 
injured by a bullet wound in Nanakuli and was sent to "sk 
0300 Tripler USAH."  The records also include a personnel 
roster from December 1963 showing a [redacted] was 
included in the roster.  

A February 2004 letter from the Marine Corps Historical 
Center stated that there were no records on file from the 
Naval Ammunition Depot in Oahu or for the Headquarters 
Battalion for the Second Marine Division for any of the 
periods requested.  They had no information on whether the 
records prepared or what became of them if they were 
prepared.  

In August 2004 the veteran submitted photographs of several 
individuals who served with him and played football with him.  
Names of these individuals were handwritten on the back.  Of 
these individuals, only the name "[redacted]" appears 
to match the name of the individuals listed in the unit 
records.  This individual appears to have been injured in a 
motor vehicle accident according to the unit records.  The 
veteran wrote on the photograph a statement saying this 
individual was killed.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to service connection for PTSD.  The veteran does 
not allege, nor does the evidence show that the veteran 
experienced combat.  His basis for PTSD is said to be due to 
numerous non combat related stressors, detailed above.  The 
evidence obtained does not verify these claimed stressors.  
Although unit records obtained from the time the veteran was 
stationed in Hawaii between May 18, 1961 to May 10, 1963 
include reports of motor vehicle accidents and gunshot wound 
incidents similar to those cited by the veteran, they do not 
place the veteran at the site of such incidents, do not 
reflect that he knew the individuals involved, with the 
possible exception of [redacted], nor do they show that 
some of the incidents resulted in deaths as claimed by the 
veteran.  Specifically the motor vehicle accidents were said 
by the veteran to have caused fatalities, including the death 
of [redacted].  However the unit records only show that 
injuries resulted from these accidents.  Likewise although 
the unit records reflect that a [redacted] was in the 
Headquarters Battalion, 2nd Marine Division, Camp Lejune, 
North Carolina the same period as the veteran, there is no 
evidence that the veteran had any contact with him.  Other 
incidents cited by the veteran such as the motorcycle 
accident, the fellow soldier being hit and killed by a car, 
the sergeant's murder suicide and the atomic bomb testing are 
not shown in the unit records or elsewhere other than in the 
veteran's own statements.  Regarding the veteran's claims 
that he was forced to subdue and restrain violent individuals 
and persons having nervous breakdowns, his military 
occupational specialty is noted to include service as a 
guard.  However there are no incident reports of record to 
confirm his claimed stressors resulting from his duties as a 
guard or as a clerk while in service.  

In summary, the Board finds that the veteran's claimed 
service related stressors have not been verified, with the 
only evidence suggesting exposure to such stressors coming 
from the veteran himself.  The Board notes that the VA 
records are shown to mention a large number of post-service 
stressors that appear to be affecting his current psychiatric 
condition, including a highly stressful position working in a 
prison, which involves exposure to death and violence on a 
regular basis.  

In the absence of confirmation of a stressful incident, which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). " 

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


